Title: 10th.
From: Adams, John Quincy
To: 


       At about 12 o’clock, I went down to Mr. Thaxter’s Office. And soon after I went with him, and paid a visit to Judge Sargeant, who return’d last Friday. He and his Lady were, both of them very polite: and invited me to come often to their house. Mrs. Sargeant, has in her countenance, all that placid mildness, which so much becomes a Lady at that time of Life. If I mistake not, I also perceived in it, a small degree of Melancholy, which always strikes me, and makes a person more interesting to me. Dined at home. Miss Nancy spent the afternoon and Evening out, as indeed she always does. I intended to have gone down to Master White’s; but a thunder shower came up a little before dark, and prevented me. It lasted about two hours, and the lightening was exceeding sharp, though, the Thunder was not hard. Mr. Ben Blodget came home with Nancy, but staid only a few minutes. I am apt to believe he is another admirer of her Charms, and I tell her she has the gantlet to run through that family. Indeed she seems to have ingrossed the attentions of almost every youth in Haverhill. The girl has surely something bewitching in her, for she treats them all very ill.
      